DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 February 2021.
Applicant’s election without traverse of the invention of group I in the reply filed on 1 February 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim s 17 and 18 recites the limitations "the one end" and “the other end”.  There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 11, 14, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (US 2015/0273829).
With respect to claim 1, Yamashita discloses a piezoelectric actuator (Figs 2-4) comprising: a piezoelectric element (Fig 4, item 22); a plurality of discrete electrodes (items 33), which is disposed on one side of the piezoelectric element in a thickness direction of the piezoelectric element (Fig 4); a common electrode (item 31, paragraph 41), which is disposed on the other side of the piezoelectric element in the thickness direction of the piezoelectric element (Fig 4), and faces the plurality of discrete electrodes in the thickness direction with the piezoelectric element interposed therebetween (Fig 4); a plurality of discrete contacts (item 40), which are respectively connected to the plurality of discrete electrodes (Fig 2-3), and a common contact (items 41), which is connected to the common electrode (Paragraph 48), wherein the plurality of discrete electrodes includes; a first discrete electrode (Fig 2); and a second discrete electrode (Fig 2), which is disposed at a position away from a corresponding discrete contact among the plurality of discrete contacts in a surface direction of the piezoelectric element (Fig 2), as compared with the first discrete electrode (Fig 2), wherein the common electrode includes: a first common electrode (Figs 2 and 4), which faces the first discrete electrode in the thickness direction (Fig 4); and a second common electrode (Figs 2 and 4), which is separated from the first common electrode in the surface direction and faces the second discrete electrode in the thickness direction (Figs 2 and 4), wherein it is formed to satisfy at least one of a condition where the first common electrode faces a plurality of the first discrete electrodes in the thickness direction and a condition where the second common electrode faces a plurality of the 
With respect to claim 2, Yamashita discloses the piezoelectric actuator according to claim 1,wherein a plurality of the first discrete electrodes are arranged in a first direction along the surface direction (Fig 2), and form a first discrete electrode row (Fig 2, item 65a), and wherein the plurality of the second discrete electrodes are arranged in the first direction (Fig 2), and form a second discrete electrode row (item 65b) that is arranged beside the first discrete electrode row in a second direction perpendicular to the first direction and along the surface direction (Fig 2).
With respect to claim 3, Yamashita discloses a piezoelectric actuator (Figs 2-4), comprising: a piezoelectric element (Fig 4, item 22); a plurality of discrete electrodes (items 33), which is disposed on one side of the piezoelectric element in a thickness direction of the piezoelectric element (Fig 4); a common electrode (items 31, paragraph 41), which is disposed on the other side of the piezoelectric element in the thickness direction and faces the plurality of discrete electrodes in the thickness direction with the piezoelectric element interposed therebetween (Fig 4); a plurality of discrete contacts (items 40), which are respectively connected to the plurality of discrete electrodes (Fig 2-3), and a common contact (items 41), which is connected to the common electrode (Paragraph 48), wherein the plurality of discrete electrodes include: a plurality of first discrete electrodes (Fig 2), which are arranged in a first direction along a surface direction of the piezoelectric element and form a first discrete electrode row (item 65a); and a plurality of second discrete electrodes (Fig 2), which are arranged in the first 
With respect to claim 4, Yamashita discloses the piezoelectric actuator according to claim 3, wherein the first common electrode faces the plurality of first discrete electrodes forming the first discrete electrode row in the thickness direction, and wherein the second common electrode faces the plurality of second discrete electrodes forming the second discrete electrode row in the thickness direction (Figs 2 and 4).
With respect to claim 5, Yamashita discloses the piezoelectric actuator according to claim 3, wherein the plurality of discrete contacts are disposed on a side opposite to the second discrete electrode row in the second direction with respect to the first discrete electrode row (Fig 2), and wherein, among a plurality of discrete wirings (items 
With respect to claim 6, Yamashita discloses the piezoelectric actuator according to claim 3, wherein a plurality of the connection wirings extend in the second direction through between the plurality of first discrete electrodes adjacent in the first direction (Figs 2 and 3).
With respect to claim 7, Yamashita discloses the piezoelectric actuator according to claim 1, wherein a plurality of discrete wirings (items 35) connecting the plurality of discrete electrodes with the plurality of discrete contacts and the connection wiring are formed in the same layer (Figs 2 and 3).
With respect to claim 8, Yamashita discloses the piezoelectric actuator according to claim 7, wherein the plurality of discrete wirings and the connection wiring are made of the same material (Figs 2 and 3, items 35).
With respect to claim 10, Yamashita discloses the piezoelectric actuator according to claim 1, wherein the connection wiring includes a plurality of contact portions contacting at least one of the first common electrode and the second common electrode (Figs 3-4).
With respect to claim 11, Yamashita discloses the piezoelectric actuator according to claim 1, wherein the connection wiring includes a contact portion contacting each of the first common electrode and the second common electrode, at an 
With respect to claim 14, Yamashita discloses the piezoelectric actuator according to claim 1, wherein at least one of the first common electrode and the second common electrode includes a slit in a portion between the plurality of discrete electrodes facing in the thickness direction (Figs 2-4).
With respect to claim 15, Yamashita discloses the piezoelectric actuator according to claim 1, wherein the plurality of discrete electrodes further include a third discrete electrode which is disposed at a position away from a corresponding discrete contact among the plurality of discrete contact in the surface direction (Fig 2, row 65c), as compared with the second discrete electrode, wherein the common electrode further includes a third common electrode which faces the third discrete electrode in the thickness direction (Figs 2-4), wherein the connection wiring includes: a first connection part disposed between the first common electrode and the second common electrode; and a second connection part disposed between the second common electrode and the third common electrode (Figs 2-4), and wherein the second connection part has a cross-sectional area larger than that of the first connection part (Fig 2, wherein the spacing between rows 65b and 65c is greater than the spacing between 65b and 65a, resulting in a larger surface area).
With respect to claim 19, Yamashita discloses a liquid discharge head, comprising: the piezoelectric actuator according to claim 1; a substrate (item 21), in which the piezoelectric actuator is disposed and a plurality of pressure chambers (item 26) are formed to face the plurality of discrete electrodes in the thickness direction (Fig 
With respect to claim 20, Yamashita discloses the liquid discharge head according to claim 19, wherein an insulating layer (item 30) is disposed between the piezoelectric actuator and the substrate to cover the plurality of pressure chambers and includes a channel (item 53) to supply liquid to the plurality of pressure chambers (Fig 4), and wherein the connection wiring is formed in an annular shape to enclose the channel (Fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Hirai et al. (US 2013/0208056).
With respect to claim 16, Yamashita discloses the piezoelectric actuator according to claim 1.
Yamashita does not disclose that an electric resistance of a material of the connection wiring is lower than that of a material of the common electrode.
Hirai et al. teaches a piezoelectric actuator device in which an electric resistance of a material of the connection wiring is lower than that of a material of the common electrode (Paragraph 65).
At the time of effective-filing, it would have been obvious to one of ordinary skill in the art to combine the conductive materials of Hirai et al. with the device of Yamashita et al. for the benefit of improving adhesion, production costs, and/or voltage drop (Paragraph 65 of Hirai et al.).
Allowable Subject Matter
Claims 9, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the subject matter of claims 9 or 12 in combination with their respective parent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837